  Case 16-82352      Doc 31       Filed 10/29/18 Entered 10/29/18 13:07:35           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: AARON D. DREWS                        §       Case No. 16-82352
       JAIME L. DREWS                        §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/05/2016.

       2) The plan was confirmed on 12/20/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 07/26/2018.

       6) Number of months from filing or conversion to last payment: 22.

       7) Number of months case was pending: 24.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $87,925.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82352      Doc 31       Filed 10/29/18 Entered 10/29/18 13:07:35         Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 10,794.55
      Less amount refunded to debtor(s)                      $ 415.42
NET RECEIPTS                                                                      $ 10,379.13



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 873.51
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,873.51

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00   4,000.00       4,000.00    4,000.00        0.00
CITIZENS FINANCE                    Sec      5,700.00   7,998.72       5,700.00    2,069.01      544.30
CITIZENS FINANCE                    Uns      2,692.00       0.00       2,298.72      671.26        0.00
COUNTRYPLACE MORTGAGE               Sec      1,000.00     551.80         551.80      551.80        0.00
ATG CREDIT                          Uns         61.00        NA             NA         0.00        0.00
ATG CREDIT                          Uns         61.00        NA             NA         0.00        0.00
COTTONWOOD FINANCIAL                Uns        400.00     347.06         347.06      101.35        0.00
COMCAST                             Uns        236.00        NA             NA         0.00        0.00
COMCAST                             Uns        309.00        NA             NA         0.00        0.00
COMMONWEALTH EDISON CO              Uns      1,064.00   1,045.66       1,045.66      305.34        0.00
CONVERGENT OUTSOURCING              Uns        365.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns         67.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns         85.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns         90.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns        111.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns        112.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns        112.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S              Uns        114.00        NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-82352      Doc 31       Filed 10/29/18 Entered 10/29/18 13:07:35    Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
CREDITORS PROTECTION S              Uns        115.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        123.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        130.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        144.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        147.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        149.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        165.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        182.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        198.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        213.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        254.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        263.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns      1,767.00        NA         NA        0.00       0.00
FINGERHUT DIRECT MRKTING            Uns      1,077.00        NA         NA        0.00       0.00
FOREST HILLS MOBIL                  Uns         69.00        NA         NA        0.00       0.00
HARLEM SCHOOL DISTRICT LOVES        Uns        670.00        NA         NA        0.00       0.00
MEDICAL PAYMENT DATA                Uns        303.00        NA         NA        0.00       0.00
MUTUAL MANAGEMENT                   Uns      1,481.76        NA         NA        0.00       0.00
MUTUAL MANAGEMENT                   Uns      3,190.00        NA         NA        0.00       0.00
MUTUAL MANAGEMENT SERV              Uns        223.00        NA         NA        0.00       0.00
NICOR GAS                           Uns        365.00     116.38     116.38      33.98       0.00
ORTHOPEDICS OF IL                   Uns        315.00        NA         NA        0.00       0.00
OSF ST ANTHONY MEDICAL              Uns        126.00     201.20     201.20      58.75       0.00
ROCKFORD HEALTH SYSTEMS             Uns        602.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        150.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        191.00   1,842.48   1,842.48     538.03       0.00
ROCKFORD MERCANTILE                 Uns        232.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        314.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        897.00        NA         NA        0.00       0.00
SECURITY FINANCE                    Uns      1,000.00        NA         NA        0.00       0.00
SFC                                 Uns      1,401.00   1,085.85   1,085.85     317.08       0.00
SPRINT                              Uns        934.00        NA         NA        0.00       0.00
ST ANTHONY MEDICAL CENTER           Uns      1,595.00        NA         NA        0.00       0.00
STATE COLLECTION SERV               Uns        655.00        NA         NA        0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns      4,932.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82352      Doc 31       Filed 10/29/18 Entered 10/29/18 13:07:35    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
THE AFFILIATED GROUP I              Uns        169.00        NA         NA        0.00       0.00
AARON RENTS INC                     Uns          0.00        NA         NA        0.00       0.00
FOREST HILLS VILLAGE                Uns          0.00        NA         NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns          0.00   1,077.78   1,077.78     314.72       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82352      Doc 31       Filed 10/29/18 Entered 10/29/18 13:07:35     Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                          $ 551.80         $ 551.80              $ 0.00
      Debt Secured by Vehicle                   $ 5,700.00       $ 2,069.01           $ 544.30
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 6,251.80       $ 2,620.81           $ 544.30

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 8,015.13       $ 2,340.51                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,873.51
       Disbursements to Creditors               $ 5,505.62

TOTAL DISBURSEMENTS:                                            $ 10,379.13




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82352        Doc 31      Filed 10/29/18 Entered 10/29/18 13:07:35               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
